Citation Nr: 0126685	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.   93-29 133  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation from an initial grant 
of service connection for PTSD, evaluated as 30 percent 
disabling from November 7, 1996.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America	


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran and his representative 
appeared before a hearing officer at a hearing at the RO in 
February 1997.  The Board remanded this case for further 
development in July 1999 and April 2001.  


REMAND

At the February 1997 hearing, the hearing officer stated that 
he would request that the veteran be hospitalized for a 
period of observation and examination by a board of two 
psychiatrists to resolve the issue of dual diagnoses of PTSD 
and schizophrenia.  It is not clear from the medical records 
that such a period of observation or examination was 
performed.  In a September 1997 statement, the veteran 
reported that he had been hospitalized in August 1997 and 
remained hospitalized at that time.  Upon review, the Board 
notes that this hospitalization report is not of record in 
the claims file and thus, was not available for review at the 
July 2001 VA examination.  Moreover, while the examiner, at 
the July 2001 VA examination addressed both the veteran's 
PTSD and his schizoaffective disorder, he did not indicate 
which specific symptoms related to each disorder.

Additionally, at the July 2001 VA examination, the examiner 
indicated that the veteran's schizoaffective disorder 
probably began in 1971.  Thus, this appears to be an informal 
claim for service connection for schizoaffective disorder.  
As noted by the veteran's representative, when it is not 
possible to separate the effective of a service-connected 
disorder and a nonservice-connected disorder, reasonable 
doubt should be resolved in the veteran's favor and the 
symptoms should be attributed to the service-connected 
disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) and 38 C.F.R. § 3.102.  

As previously noted in the April 2001 Remand, there was a 
significant change in the law during the pendency of the 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. was enacted 
into law.  Implementing regulations were published by VA in 
August 2001, and made effective from date of the law's 
enactment.  See 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  The VCAA redefined VA's obligations with respect 
to the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The U. S. Court of 
Appeals for Veterans Claims has held that all provisions of 
the VCAA are potentially applicable to claims pending on the 
date of the law's enactment, and that concerns of fundamental 
fairness and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority.  See Holliday v. Principi, 14 Vet. App. 280 
(2001), mot. for recons. denied, 14 Vet. App. 327 (per curium 
order), mot. for full Court review denied, 15 Vet. App. 21 
(2001) (en banc order).  VA's duty to assist the veteran 
includes obtaining relevant medical records and a thorough 
and contemporaneous examination in order to determine the 
nature, etiology, and extent of the veteran's disabilities.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5103A (West Supp. 2001).


Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the VAMC 
hospitalization records from August to 
September 1997 and associate them with 
the claims folder.

2.  The veteran should be afforded a VA 
psychiatric examination by a board of two 
psychiatrists to resolve the issue of 
dual diagnoses of PTSD and 
schizoaffective disorder.  The claims 
folder should be made available to each 
examiner for review before the 
examination and the psychiatrists should 
indicate that they have reviewed the 
claims folder.  The psychiatrists should 
identify the specific symptoms of each 
disorder separately; state whether the 
schizoaffective disorder is at least as 
likely as not related to the veteran's 
service; and evaluate current 
symptomatology of each disorder assigning 
Global Assessment of Functioning (GAF) 
scores based on each disorder.  The 
psychiatrists should provide complete 
rationale for their opinion.

3.  Inasmuch as the issue of entitlement 
to service connection for schizoaffective 
disorder is deemed to be "inextricably 
intertwined" with the issue of increased 
evaluation for PTSD, the RO should take 
appropriate adjudicative action, and 
provide the veteran and his 
representative notice of the 
determination and the right to appeal.  
If a timely notice of disagreement is 
filed, the veteran and his representative 
should be furnished with a statement of 
the case and given time to respond 
thereto.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2001).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




